Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1.	This is in response to Applicant Amendment on 01/10/2022 with claim1-20 are pending in the Application.
	Applicant amendment to the claims and   Applicant arguments in the response to the Office Action filed January 10th 2022 are persuasive, therefore, the rejections of claims 1-20 issued by the Office Action on 10/20/2021 are withdrawn.
 
Reason for allowance
 
 
2.	Claims 1-20 are allowed.
The following is an examiner’s statement of reason for allowance: 
I/ Group I: Claims 1-9:
 None of the references of record teaches or suggests the claimed electronic integrated circuit chip having the limitations:
--“a first transistor arranged inside and on top of an epitaxial semiconductor area 
that is in contact with and extends from a top of the support semiconductor substrate;
a second transistor arranged inside and on top of a first layer of semiconductor 
material on said insulating layer, said first layer of semiconductor material having a first 
thickness and being fully depleted in certain operating modes of said second transistor; 
and
a third transistor arranged inside and on top of a second layer of semiconductor 
material on said insulating layer, said second layer of semiconductor material having a 
second thickness, wherein the second thickness is greater than the first thickness, and 
never being fully depleted in any operating mode of said third transistor;
wherein the insulating layer for the second transistor and the insulating layer for 
the third transistor are a same insulating layer. “--.
In combination with all other limitations /steps as recited in claim XXXX
II/ Group II: Claims 10-18:
 None of the references of record teaches or suggests the claimed electronic integrated circuit chip having the limitations:
a first transistor supported by an epitaxial semiconductor area that is in contact with and extends from a top of the support semiconductor substrate;
a second transistor supported by a first semiconductor material layer on said insulating layer, said first semiconductor material layer having a first thickness and being formed of a fully depleted semiconductor; and
a third transistor supported by a second semiconductor material layer on said insulating layer, said second semiconductor material layer having a second thickness, wherein the second thickness is greater than the first thickness, and being formed of a partially depleted semiconductor,
wherein the insulating layer for the second transistor and the insulating layer for the third transistor are a same insulating layer. “--.
In combination with all other limitations as recited in claim 10
III/ Group III: Claims 19-20:
 None of the references of record teaches or suggests the claimed electronic integrated circuit chip having the limitations:
--“a first transistor supported by an epitaxial semiconductor area that is in contact with and extends from of the substrate in the first area;
an insulating layer over the substrate in the second and third areas;
a second transistor supported by a fully depleted semiconductor material layer on said insulating layer in the second area, said fully depleted semiconductor layer having a first thickness; and
a third transistor supported by a partially depleted semiconductor layer on said insulating layer in the third area, said partially depleted semiconductor layer having a second thickness, wherein the second thickness is greater than the first thickness;
wherein the insulating layer for the second transistor and the insulating layer for the third transistor are a same insulating layer. “--.
In combination with all other limitations /steps as recited in claim 19.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

3.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d) which papers have been placed of record in the file.

                                                     CONCLUSION

4.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thinh T Nguyen whose telepho.ne number is 571-272-1790.  The examiner can normally be reached on Monday-Friday 9.30 AM- 6.30 PM US Eastern Time  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo  can be reached at 571-272-1867.The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval [PAIR] system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

                  /THINH T NGUYEN/                  Primary Examiner, Art Unit 2897